DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of Application 16/623,642. Claims 15-31 are currently pending.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scaffolding in claim 15, the cavities in claims 18-23, and the pivotable beam in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 25, 26, and 30 all recite the limitation “mounting means” and will be treated in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites the limitation “doors for closing the cavities are provided only at a top cavity and a bottom cavity of the at least three cavities”. According to the limitation in claim 21, the cavities are “for entering and/or leaving the car”, how can the third (or more) cavity/cavities be for entering or leaving the car if there is no door?

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16, 25, 28, and 30-31 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Peacock et al. (US 20100018809 A1).
	Regarding claim 15, Peacock et al. disclose:
An elevator system comprising: 
	a first elevator shaft (shaft S, figure 8) and a second elevator shaft (shaft S’, figure 8); 
	a jump lift (platform M, elevator car K, right side of figure 8, see paragraph [0085], “a jump-lift 			can be carried out and platform M is also moved upwards,” lines 29-30) arranged in the 			first elevator shaft; 	
	a construction site elevator system (hoisting beam 40, working platform 10, safety structure 1, 			left side of figure 8) arranged in the second elevator shaft for temporarily bridging at 			least part of a distance between a top stop of the jump lift (top stop of elevator car K) in 			the first elevator shaft (shaft S) and a top work level (top stop of platform 10) of the 			elevator system; 
	wherein the construction site elevator system includes a frame structure (hoisting beam 40 and 			safety structure 1, figure 8) and an elevator (working platform 10, figure 8) within the 			frame structure (between beam 40 and structure 1); and 
	wherein the frame structure is insertable into the second elevator shaft and is selectively 			mountable at different positions on the second elevator shaft (see paragraph [0088], “In 		the method, as work progresses, the delimited range of movement is shifted upwards 			by removing the said structure 1, preferably along the guide rails. Such removal of the 			structure 1 is preferably implemented by raising the hoisting beam 40,” lines 1-5).  
	Regarding claim 16, Peacock et al. further disclose:
wherein the frame structure (1, 40) is formed as scaffolding (the frame structure is designed to be temporary as scaffolding).  
claim 25, Peacock et al. further disclose:
including mounting means (safety structure 1 is a structural equivalent to the “one or more beams” as described in the Specification of the current application on page 3, line 31, with means 2 that prevent downward movement when mounted in position, see paragraph [0055] and figure 1) mounting the frame structure on the second elevator shaft (shaft S’).  
	Regarding claim 28, Peacock et al. further disclose:
including rotatably mounted rollers (rollers of guides 4 and rollers 9, figure 1) and/or wheels on an outside of the frame structure (rollers on outside of safety structure 1).  
	Regarding claim 30, Peacock et al. disclose:
A method for temporarily bridging at least part of a distance between a top stop of a jump lift (platform M, elevator car K, right side of figure 8, see paragraph [0085], “a jump-lift can be carried out and platform M is also moved upwards,” lines 29-30) and a top work level of an elevator system construction site (hoisting beam 40, working platform 10, safety structure 1, left side of figure 8), the method comprising the steps of: 
	providing a construction site elevator system including a frame structure (hoisting beam 40 and 			safety structure 1, figure 8) and an elevator (working platform 10, figure 8) within the 			frame structure, wherein the frame structure is configured to be insertable into an 			elevator shaft (shaft S’, figure 8) and mountable at different positions on the elevator 			shaft (hoisting beam 40 and safety structure 1 are mounted in different positions as 			construction progresses, see paragraph [0088]); 
	temporarily mounting the construction site elevator system at a first position in an elevator 			shaft of the construction site with a mounting means (safety structure 1 is a structural 			equivalent to the “one or more beams” as described in the Applicant’s Specification on 			page 3, line 31, with means 2 that prevent downward movement when mounted in 	
	removing the mounting means (safety structure 1 via means 2) from the first position; 
	lifting the construction site elevator system to a second position (position higher than the first 			position) in the elevator shaft; and 
	mounting the construction site elevator system (40, 10, 1) at the second position in the elevator 			shaft with the mounting means.  
	Regarding claim 31, Peacock et al. further disclose:
including performing the lifting by raising the construction site elevator system gradually (see paragraph [0088], “as the work progresses, the delimited range of movement is shifted upwards by removing the said structure 1…implemented by raising the hoisting beam 40,” lines 1-5).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of Csaszar et al. (US 20080230321 A1).
	Regarding claim 17, Peacock et al. teach:
The elevator system according to claim 16.
	Peacock et al. do not explicitly teach:

	However, Csaszar et al. teach:
An elevator system wherein,
the scaffolding is steel scaffolding (see paragraph [0023], “Each member 28a, 28b, 28c can be made of steel, aluminum, or other structural material.” Lines 4-6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the frame structure of Peacock et al. out of steel as taught by Csaszar et al. for the known benefits of strength, cost, and availability of steel. Material selection is a matter of engineering design choice and steel is commonly used in the art for structural purposes.	

	Claims 18-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of Black et al. (US 6079520 A).
	Regarding claim 18, Peacock et al. teach: 
The elevator system according to Claim 15.
	Peacock et al. do not teach:
wherein the elevator includes a car in the frame structure and the frame structure includes at least two cavities formed therein for entering and/or leaving the car.  
	However, Black et al. teaches:
An elevator system with a frame structure,
wherein the elevator (elevator unit 20, figure 13) includes a car (elevator car 80, figure 13) in the frame structure (frame 24, shown in figure 1) and the frame structure includes at least two cavities (access openings 46, shown in figure 1, access opening 56, shown in figure 14) formed therein for entering and/or leaving the car.  

	Regarding claim 19, Black et al. further teach:
including doors (sliding doors 48, figure 13) for closing the cavities are provided at the at least two cavities (access openings 46, figure 13) in the frame structure.  
	Regarding claim 20, Black et al. further teach:
wherein the at least two cavities are a top cavity (top access opening 46, figure 13) and a bottom cavity (bottom access opening 46, figure 13).  
	Regarding claim 21, Black et al. further teach:
wherein the elevator includes a car (elevator car 80, figure 13) in the frame structure (24) and the frame structure includes at least three cavities (access openings 46, figure 13, access opening 56, figure 14) for entering and/or leaving the car.  
	Regarding claim 22, Black et al. further teach:
including doors (sliding door 48, figure 13, provided at top and bottom access openings 46) for closing the cavities are provided at at least two of the at least three cavities in the frame structure.  
	Regarding claim 23, Black et al. further teach:
including doors (sliding door 48, figure 13, provided at top and bottom access openings 46) for closing the cavities are provided only at a top cavity (top access opening 46) and a bottom cavity (bottom access opening 46) of the at least three cavities (top 46, bottom 46, 56).  
	Regarding claim 29, the combination of Peacock et al. and Black et al. further teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the elevator unit of Black et al. to align with the top stop of the jump lift of Peacock et al. to transfer people and materials on the common floor and raise them to an upper construction level with the elevator unit.

	Claims 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of Peacock et al. (US 20140000987 A1, Applicant’s cited prior art, henceforth referred to as “Peacock 2”).
	Regarding claim 24, Peacock et al. teach:
The elevator system according to claim 15.
	Peacock et al. do not teach:
wherein the elevator includes a car, a counterweight, a motor for moving the car and the counterweight, and a suspension means suspending the car and the counterweight.  
	However, Peacock 2 teaches:
wherein the elevator includes a car (elevator car 1, figure 1), a counterweight (counterweight CW, figure 1), a motor (25, figure 1) for moving the car and the counterweight, and a suspension means (roping R, figure 1) suspending the car and the counterweight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator taught by Peacock 2 in the second shaft of Peacock et al. to streamline the method of raising the construction elevator and corresponding passenger elevator. The system of Peacock et al. has separate lift structures for the construction portion of the elevator and a 
	Regarding claim 26, Peacock 2 further teaches:
wherein the mounting means (platform 44, lifting beam 30, support means t, figure 1, structural equivalent to the “one or more beams” as described in the Applicant’s Specification on page 3, line 31) is adapted to engage in door openings (shown in figures 2, 3) of a shaft wall of the second elevator shaft for mounting the frame structure. 
	Regarding claim 27, Peacock 2 further teaches: 
including a pivotable beam (supporting means t, see figures 2-3 for pivoting motion) on the frame structure for at least one of aligning the construction site elevator system relative to the second elevator shaft and mounting the construction site elevator system (supporting means t mount the elevator system to the shaft S) on the second elevator shaft.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-H09165160-A is cited to show a method for constructing an elevator. US-4231148-A is cited to show a prefabricated elevator framework for installation on a building. US-5992565-A and US-10023435-B2 show scaffold type lift systems. US-20050150728-A1, US-20070181381-A1, US-20130284543-A1, and US-20180354753-A1 are cited to show different structures for construction elevators. US-20150307322-A1 shows details of a construction elevator similar to Peacock 2. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654